DETAILED ACTION
Response to Amendment
A Reply was filed 6 May 2022.  The amendments to the claims and title have been entered.  Claims 16-19, 24-28, and 33-34 are pending. 

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to claims 16, 25, and 34.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Cameron Thornton (Reg. No. 78,185) on 7 July 2022.

The claims has been amended as follows: 

In claim 16 at line 24, “release flanges” has been changed to -- release the flanges --.
In claim 16 the ending period has been changed to read -- , wherein the retention member is configured to maintain the flanges in the second configuration while the replacement thermal sleeve is moved inside the head penetration adaptor to an operational position, and wherein the retention member is configured to allow release of the flanges with the replacement thermal sleeve at the operational position. -- .
In claim 25 the ending period has been changed to read -- , wherein the retention member is configured to maintain the flanges in the flexed configuration while the replacement thermal sleeve is moved inside the head penetration adaptor to an operational position, and wherein the retention member is configured to allow release of the flanges with the replacement thermal sleeve at the operational position. -- .
In claim 34 the ending period has been changed to read -- , wherein the retention member is configured to maintain the flanges in the flexed configuration while the replacement thermal sleeve is moved inside the head penetration adaptor to an operational position, and wherein the retention member is configured to allow release of the flanges with the replacement thermal sleeve at the operational position. -- .

Allowable Subject Matter
Claims 16-19, 24-28, and 33-34 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646